Citation Nr: 0101729	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of a left knee medial meniscus tear, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied a rating in excess of 
20 percent for lumbosacral strain, which denied a rating in 
excess of 10 percent for postoperative residuals of a left 
knee medial meniscus tear, and which denied a TDIU.  Review 
of the claims file discloses that in August 1988 the Board 
had recharacterized the veteran's low back disorder as lumbar 
disc disease and that this characterization remains 
appropriate.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected lumbar disc disease is 
manifested by objectively confirmed marked limitation of 
motion, lower back pain upon motion and neurological symptoms 
including diminished lumbar sensation, strength and reflexes, 
but not by objective evidence of a pronounced disability with 
demonstrable muscle spasm, absent ankle jerk and little 
intermittent relief.

3.  The veteran's service-connected postoperative residuals 
of a left knee medial meniscus tear constitutes a moderate 
disability manifested by tenderness, pain, limited motion, 
moderate crepitus, occasional effusion and a popping sound 
upon movement, and by possible additional internal left knee 
derangement, but not by marked knee disability including 
locking, instability, recurrent subluxation, ankylosis or the 
need for a brace.

4.  The veteran has completed high school and 18 months of 
college; he has 15 years work experience as a Defense 
Department supply clerk and at least five years work 
experience as a part-time retail store sales clerk and 
cashier.

5.  The veteran is service connected for lumbar disc disease 
and for postoperative residuals of a left knee medial 
meniscus tear, with a combined total disability evaluation of 
50 percent.

6.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Criteria for an evaluation of 40 percent for lumbar disc 
disease have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 
5293 (2000).

2.  Criteria for an evaluation of 20 percent for 
postoperative residuals of a left knee medial meniscus tear 
have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code DC 
5259, 5262 (2000).

3.  A total rating based upon individual unemployability due 
to service-connected disabilities is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.340, 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
service-connected lumbar disc disease and for postoperative 
residuals of a left knee medial meniscus tear because these 
disorders are more disabling than contemplated by the 
currently assigned disability ratings.  The veteran also 
contends that he is entitled to a TDIU because his two 
service-connected disorders render him unemployable.  The 
Board is satisfied that the record includes evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.

Disability evaluations

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

Lumbar disc disorder

The veteran was service connected for lumbar disc disease by 
a July 1974 Board decision which was followed by a December 
1974 RO rating decision assigning a 10 percent disability 
rating pursuant to DC 5295.  In November 1988 the RO 
increased the rating to 20 percent pursuant to DCs 5295 and 
5003.

There is a substantial body of medical evidence pertaining to 
the veteran's low back disorder.  VA treatment records and 
reports of examinations document the veteran's complaints of 
low back pain from about two months after his service 
separation.  VA examination findings confirmed low back 
abnormalities as early as May 1953.  In December 1960 the 
veteran underwent VA hospitalization for what was diagnosed 
as chronic lumbosacral strain.  A private evaluation report 
in May 1975 diagnosed disc disease of the lumbar spine, and a 
September 1976 private X-ray report showed lumbar arthritic 
changes.  The veteran was hospitalized again in August 1982 
during which diagnoses by private physicians included lumbar 
spine disc herniation - a diagnosis confirmed by VA 
examination in December 1982.  Thereafter, medical evidence 
associated with the claims file includes VA and private 
medical examination and treatment records documenting the 
veteran's consistent and constant complaints of low back pain 
and disability and low back abnormalities as recently as June 
1999.  The veteran has not undergone surgery for a low back 
disorder.

The veteran's low back symptomatology has remained 
essentially stable over the past six years.  A report of an 
August 1994 VA general medical examination notes the 
veteran's complaint of low back pain, especially on the left 
side, which was aggravated by prolonged standing, sitting or 
bending.  The veteran also reported that pain or numbness 
sometimes radiated to his groin, legs and feet.  Spinal 
examination findings included normal curvatures, range of 
motion in all planes moderately limited by subjective, 
reproducible discomfort and positive straight leg raising at 
30 degrees.  The report notes no neurological abnormalities.  
The diagnosis was chronic low back pain.

VA general medical and joints examinations in September 1996 
revealed similar complaints and findings.  The veteran 
reported intermittent, sometimes sharp and radiating low back 
pain for which he got good temporary relief by using 
ibuprofen.  Findings included a straight back without pelvic 
tilt, midline lumbar spine tenderness without muscular 
tenderness or palpable spasm and absence of gluteal atrophy 
or sciatic notch tenderness.  Lumbar motion was limited to 50 
degrees of flexion, 10 degrees extension, 20 degrees of 
lateral flexion on both sides and 15 degrees of rotation on 
both sides.  Straight leg raising from supine was 80 degrees 
bilaterally and from sitting was 90 degrees bilaterally.  
Contemporaneous X-rays disclosed mild disc narrowing and 
hypertrophic arthritis at the anterior aspect of the lumbar 
vertebra.  Diagnoses included chronic low back pain with 
severe degenerative lumbar joint disease with probable 
stenosis.  The examining physicians noted that the veteran's 
degenerative disc disease constituted a significant 
disability by limiting his ability to bend and to lift.

A VA joints examinations in June 1999 revealed similar 
complaints and findings.  The veteran reported continuous 
daily low back pain and stiffness since a 1953 in-service 
injury.  He stated that the pain was precipitated by sitting 
in a soft chair, bending and lifting objects and that it was 
alleviated by supportive shoes, ibuprofen and exercises.  He 
wore no braces nor did he use other similar devices.  Lumbar 
motion was limited to 95 degrees of flexion, 15 degrees of 
extension with pain and 15 degrees of lateral flexion to each 
side with pain.  Motion was not limited by pain.  Findings 
also included negative straight leg raising tests, normal 
gait, mild difficulty heel walking, midlumbar tenderness, 
absence of spasms, and muscular or postural abnormalities, 
and some neurological symptoms including diminished lumbar 
sensation, strength and reflexes.  X-rays disclosed 
lumbosacral disc narrowing and extensive osteophytic and 
facet changes.

Because the veteran's low back disorder is properly 
characterized as lumbar disc disease it is appropriately 
rated under DC 5293.  Under DC 5293, pertaining to 
intervertebral disc syndrome, a 60 percent rating is 
warranted for a pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent rating is warranted for severe disability 
including recurring attacks and intermittent relief; a 20 
percent rating is warranted for moderate disability with 
recurring attacks; a 10 percent rating is warranted for mild 
disability and a cured, postoperative disorder is 
noncompensable.

In the Board's judgment, review of the medical evidence and 
the veteran's statements indicates that his back disability 
is more severe than contemplated or represented by the 
currently assigned 20 percent evaluation.  The most recent VA 
examination reports clearly document that the disc disease 
had degenerated to include some neurological symptoms 
including diminished lumbar sensation, strength and reflexes.  
The Board further notes that the veteran has consistently 
reported and sought treatment for relief of his constant and 
objectively confirmed pain upon motion and that the range of 
lumbar spine motion is markedly limited.  At the same time, 
there is no objective evidence of demonstrable muscle spasm, 
absent ankle jerk and little intermittent relief indicative 
of a pronounced disability.

Based on this evidence the Board concludes that the veteran 
is entitled to a 40 percent evaluation under Diagnostic Code 
5293, but no higher.  The Board acknowledges the veteran's 
repeated complaints of objectively confirmed lower back pain.  
However, the 40 percent evaluation assigned by this decision 
contemplates the additional functional impairment caused by 
pain pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. at 206-207.  Higher evaluations are 
provided under Diagnostic Code 5285 for residuals of a 
vertebral fracture and under Diagnostic Code 5286 for 
ankylosis.  However, an evaluation in excess of 40 percent 
for the veteran's disability is not warranted because the 
veteran's disability has not been characterized as a 
vertebral fracture nor has the back been shown to be 
ankylosed.

Left knee disorder

The veteran was service connected for postoperative residuals 
of a left knee injury by a June 1953 rating decision which 
also assigned a 10 percent disability rating pursuant to DCs 
5258 and 5020.  In October 1954 the RO recharacterized the 
disorder as postoperative residuals of a left knee medial 
meniscus tear.  The RO continued the 10 percent rating to the 
current time pursuant to DC 5259.  Under 38 C.F.R. § 4.71a, 
DC 5259, a symptomatic knee following removal of the 
semilunar cartilage warrants a 10 percent disability rating.

There is a substantial body of medical evidence pertaining to 
the veteran's left knee disorder.  VA treatment records and 
reports of examinations document the veteran's complaints of 
low back pain in service and upon separation.  VA examination 
findings confirmed left knee abnormalities as early as May 
1953.  In September and October 1953 the veteran underwent VA 
surgery for excision of a hypermobile left medial meniscus.  
Thereafter, the record includes private and VA medical 
evidence to June 1999 documenting numerous examinations and 
treatments of the veteran's left knee, the most often 
confirmed symptomatology of which was found to include pain 
and limitation of motion.

The veteran's left knee symptomatology has remained 
essentially stable over the past six years.  A report of an 
August 1994 VA general medical examination notes the 
veteran's complaint of persistent left knee pain and 
tenderness at the surgical scar, aggravated by prolonged 
walking or standing and often associated with swelling and a 
sense of the knee "giving way."  At the time of the 
examination the veteran reported using a knee brace several 
times a week, exercising and using hot soaks and over-the-
counter pain medications which gave him temporary relief.  
Findings included mild left knee swelling, palpable 
tenderness, full range of motion, absence of instability, 
valgus or varus stress, negative McMurray, Drawer and 
Ballotment signs and no neurological symptoms.  Diagnoses 
included chronic left knee pain, status post cartilage 
removal.

VA general medical and joints examinations in September 1996 
revealed similar complaints and findings.  The veteran 
reported "fairly frequent" radiating pain and numbness in 
the medial aspect of his right knee, which popped frequently.  
He denied left knee locking, but claimed frequent swelling 
and that the knee gave out several times a month.  Findings 
included a 14mm scar on the medial aspect of the left knee, 
tenderness, 2+ effusion, normal collateral ligaments, 
negative Drawer and McMurray signs, moderate crepitus with an 
occasional popping sound upon movement and limitation of 
motion to 110 degrees of flexion and 3 degrees of extension.  
One of the examining physicians observed that the veteran's 
left knee symptoms limited his ability to stand, walk or 
squat for long periods.  Contemporaneous X-rays disclosed 
degenerative arthritis.  Diagnoses from both examining 
physicians included opinions that the veteran had possible 
additional internal left knee derangement, including a plica 
in the knee capsule that caught over the lateral femoral 
condyle and slipped into the intercondylar notch.

A VA joints examination in June 1999 revealed some similar 
complaints and findings.  The veteran reported daily pain, 
weakness and stiffness with occasional swelling and 
instability, but no popping, catching or locking.  The pain 
reportedly increased with activity including walking and 
climbing stairs.  At the time of the examination the veteran 
did not use a cane or other device to help him walk.  
Findings included mildly increased genu valgum, absence of 
effusion, instability or popping, normal gait, a left knee 
surgical scar, tenderness upon palpation and motion, which 
was limited to 115 degrees of flexion and 0 degrees of 
extension and full knee and hamstring musculature strength.  
(Normal range of knee motion is 140 degrees of flexion and 0 
degrees of extension.  38 C.F.R. § 4.71, Plate II.)  X-rays 
disclosed extensive medial joint space narrowing and 
degenerative changes with osteophytes.

In the Board's judgment, review of the medical evidence and 
the veteran's statements indicates that the veteran's left 
knee disorder is more disabling than contemplated or 
represented by the currently assigned 10 percent evaluation.  
The Board acknowledges that the 10 percent rating is the 
highest schedular rating available under DC 5259, and that 
this DC is an appropriate DC under which to evaluate this 
disorder.  However, the Board also notes medical evidence 
suggesting that symptoms associated with the veteran's left 
knee exceed those which might be contemplated by this rating 
code.  Specifically, two VA physicians who examined the 
veteran's left knee noted possible additional internal left 
knee derangement, including a plica in the knee capsule which 
impaired interaction between the knee and associated leg 
bones.  In consideration of the foregoing, the Board 
determines that the veteran's left knee disorder also may 
properly be rated under DC 5262, pertaining to tibia and 
fibula impairment.  The Board further finds that confirmed 
medical findings including pain, tenderness, limited motion, 
moderate crepitus, occasional effusion, a popping sound upon 
movement and possible additional internal left knee 
derangement constitute moderate left knee disability for 
which a 20 percent rating is warranted under DC 5262.  The 
Board acknowledges the veteran's repeated complaints of 
objectively confirmed left knee pain.  However, the 20 
percent evaluation assigned by this decision contemplates the 
additional functional impairment caused by pain pursuant to 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. at 206-207.  Because there is no medical evidence of 
left knee locking, instability, recurrent subluxation, 
ankylosis or the need for a brace, there is no marked left 
knee disability for which a higher rating would be warranted.

Conclusion

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disabilities to be so exceptional or unusual, 
with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

TDIU

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A. 
§§ 3.341, 4.16, 4.19 (2000).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (2000).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  The veteran's TDIU application states that he 
finished high school and 18 months of college.  His only 
service-connected disabilities are the low back and left knee 
disorders, evaluation of which is discussed at length above.  
In this case, it is clear that the veteran does not meet 
minimum TDIU percentage requirements because the combined 
total evaluation of his service-connected disabilities is 
only 50 percent.  The Board also must review the veteran's 
claim under an extraschedular analysis.  Id.

In written statements associated with the claims file, the 
veteran energetically contends that he had been unemployable 
since his 1982 release from his civilian Defense Department 
job.  In May 1983 the Merit Systems Protection Board (MSPB) 
issued a decision affirming an action of the Defense 
Department Memphis Depot removing the veteran from his 
civilian job as a supply clerk.  The Memphis Depot had 
removed the veteran in 1982 because a degenerated disc of his 
lumbar spine prevented him performing the duties required of 
the position.  The MSPB decision states that although the 
Memphis Depot made every reasonable effort to reassign the 
veteran to a job which did not require excessive bending, 
overhead reaching or prolonged sitting, no other position for 
which the veteran was qualified was available.  The MSPB 
decision specifically notes that "[the veteran] claimed that 
he could be reassigned to light duty in either a quality 
control position or a position . . . processing bills."  The 
MSPB decision did not find or suggest that the veteran was 
unemployable.  It found only that he "was physically unable 
to perform the duties of his position and the agency made 
every reasonable effort to reassign him."  (Emphasis added).

The veteran further asserts that medical evidence from his 
private treating physician supports his TDIU claim.  The 
claims file includes letters from a private orthopedic 
surgeon dated in November 1982, September 1983, November 1984 
and October 1985.  The subject of these letters is the 
veteran's lumbar spine and left knee disability.  None of the 
letters or associated private treatment records from the same 
physician suggest that the veteran was permanently and 
totally disabled.  To the contrary, the letters state only 
that the veteran's low back disorder precluded him from work 
requiring excessive or prolonged sitting, bending, stooping 
or lifting.  The letters further describe the veteran's 
permanent disability as "partial" or as about "85 
percent."

As described at length in the first part of this decision, 
the claims file includes about 40 years of medical evidence, 
much of it pertaining to the veteran's two service-connected 
disabilities.  However, none of this medical evidence 
includes a statement to the effect that the veteran was 
rendered unemployable by his low back and left knee 
disorders.  In fact, a VA physician who examined the veteran 
in September 1996 expressly opined that "he should be able 
to engage in light work not requiring any prolonged standing 
or walking, bending, lifting or squatting."  The veteran's 
continued part-time work as a retail store clerk and cashier 
after his departure from the Memphis Depot appears to support 
this conclusion.

It is the Board's considered judgment in light of the 
foregoing that the veteran is not entitled to TDIU under an 
extraschedular analysis.  His occupational background and 
educational attainment are satisfactory for employment 
purposes.  Prior to 1982 the veteran had a long period of 
employment at a job requiring hard physical labor and stress 
on his lower back.  The Board acknowledges written evidence 
from the veteran and medical evidence from his private 
physician regarding the veteran's disabilities.  However, 
none of these statements suggest that the veteran could not 
successfully pursue an occupation not requiring low back 
stress.  Indeed, the veteran himself informed the MSPB of his 
ability and willingness to continue working at a reassigned 
job after removal from his civilian clerk's job at the 
Memphis Depot.  Furthermore, neither his own physician nor a 
VA physician have opined that the veteran's service-connected 
disabilities rendered him unemployable.  In light of the 
foregoing, the Board finds that there is insufficient 
objective evidence upon which to conclude that the veteran's 
service-connected disorders render him unemployable, and the 
preponderance of the evidence is against such a conclusion.  

Therefore, the veteran is not entitled to TDIU on an 
extraschedular basis.  See 38 C.F.R. § 4.16(b).


ORDER

A 40 percent rating for lumbar disc disease is granted.

A 20 percent rating for postoperative residuals of a left 
knee medial meniscus tear is granted.

Entitlement to a TDIU is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

